EXHIBIT 10.4

 

LOGO [g124577g0305081947539.jpg]

 

 

M E M O R A N D U M

 

TO:

  

Steven Champney

  

EVP – Chief Financial Officer

FROM:

  

Jude Melville

  

EVP – Chief Strategy Officer

DATE:

  

March 5, 2010

RE:

  

Executive Employment Agreement Amendment

 

 

This memorandum serves as an amendment to your existing “Executive Employment
Agreement” dated September 1, 2008. This amendment is effective immediately upon
execution between BUSINESS FIRST BANK and Steven Champney.

Steven Champney agrees to amend the “Executive Employment Agreement - 3.
Position and Duties” and begin reporting directly to Jude Melville instead of
the CEO and the Board of Directors of the Bank. This amendment is intended to
streamline organizational reporting and efficiencies and is in no way a
reduction of authority or change in duties of any kind.

In consideration of this amendment, the Bank agrees to maintain all compensation
of any kind at or above those levels of all other senior executive officers with
the exception of the CEO and/or a single designee of Business First Bank.

Compensation components include, but are not limited to:

 

Base Salary

   $239,200.17

Bonus

   To be determined annually

Stock Options and other Bank ownership

   Future grants only

Car allowance

   $894

Benefits

   (standard executive benefits to include country club membership and dues)

Severance Provision

   Equal to other senior executives

 

BUSINESS FIRST BANK

By:

 

/s/     Jude Melville        

   

Date:

 

            3-5-10

 

Jude Melville – Executive Vice President

       

/s/     Steven Champney        

   

Date:

 

            3-5-10

 

Steven Champney – CFO and Executive Vice President

     